Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 03/04/2021 have been entered. Claims 1-3 and 6-19 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10-16 and 19 are under 35 U.S.C. 103 as being unpatentable over  Hirakawa et al (JP 2002328372, of record, ‘372 hereafter) in view of Noonan (US 5213853, ‘853 hereafter).
Regarding claims 1, 8, 10-16 and 19, ‘372 discloses a liquid crystal aligning film formed from an aligning agent composition by a method including steps as recited in the present claims 10-12 and 15-16 ([0026]-[0029], [0033]), wherein the aligning agent composition comprises an aromatic polyester-based polymer ([0007]-[0017], [0033]), and a polyimide-based polymer being a polyimide naturally having a chemical structure reading upon Chemical Formula 2 as recited in the present claim 8 ([0024]-[0025]).  ‘372 does not set forth that the aromatic polyester having a chemical structure satisfies chemical formula 1-1 as recited in the present claim 5. However, ‘853 discloses an aromatic polyester copolymer which can be formed from composition containing a diol HO-R-OH with R including a phenylene (C3/L35-L45) and an aliphatic dibasic acid such 
Regarding claim 7, modified ‘372 teaches all the limitations of claim 1, ‘372 also discloses that the aromatic polyester is a liquid crystal polyester, but  does not expressly set forth that the polyester has a liquid crystallinity at the temperature as recited in the claim. However, since modified ‘372 suggests a liquid crystal polyester having a chemical structure being substantially similar to the aromatic polyester as presently claimed, it is expected that the liquid crystal polyester of modified ‘372 has liquid crystallinity in the same temperature range as presently claimed, in absence of an objective showing to the contrary (See MPEP 2112).
 Claims 1-3 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiike (JP 2017003727, of record, ‘727 hereafter) ) in view of Noonan (US 5213853, ‘853 hereafter).
Regarding claims 1-3 and 8-19, ‘727 discloses a liquid crystal aligning film formed from an aligning agent composition by a method including steps as recited in the present claims 10-12 and 15-16 ([0092]-[0100]), wherein the aligning agent composition comprises an aromatic polyester-based polymer, which has a chemical structure . 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action; and to include all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed on 03/04/2021 have been fully considered but they are not persuasive.
Applicant argues that the polyester formed by reacting 1,4-phenylele bis(2-acrylic acid) with a diol as disclosed in Noonan is not a polyester of chemical formula 1-1, however, it is noted that the reference Noonan also teaches that the polyester can be a copolyester formed from a composition containing a aliphatic di-acid such as adipic acid (see example 1) and diol can be an aromatic diol which forms a repeat structure unit reading upon chemical formula 1-1 as recited in the present claim 1. Noonan does not specifically disclose or exemplify a polyester having chemical formula as presently claimed; however, the failure of a reference to provide an example of a particular combination of features described therein neither amounts to a failure of the broader disclosure in the reference to suggest the presently claimed subject matter, nor amounts to a teaching away from a combination of the features in the disclosure and teachings of the reference. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (see MPEP 2123).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782